IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00087-CV
 
Michael J. Rogers, PC,
                                                                      Appellant
 v.
 
Gavin Callaway,
                                                                      Appellee
 
 
 

From the County Court at Law No.
1
Johnson County, Texas
Trial Court No. C200500009
 

MEMORANDUM  Opinion

 
On May 22, 2006, Michael J.
Rogers, P.C., filed a “Motion to Dismiss Cause of Action.”  Appellant requests
that we dismiss this appeal with prejudice.  Attached to the motion is a Rule
11 Agreement which indicates that the parties settled the matter and which is
signed by counsel for both parties.
Texas Rule of Appellate
Procedure 42 allows a court of appeals to dismiss an appeal “in accordance with
an agreement signed by all parties or their attorneys and filed with the
clerk.”  Tex. R. App. P.
42.1(a)(2).
We dismiss this appeal.  Appellant
shall bear the costs of this appeal.  Tex.
R. App. P. 42.1(d). 
PER CURIAM
 
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal
Dismissed
Opinion
delivered and filed June 7, 2006
[CV06]